Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Starsha Sewell appeals the district court’s orders dismissing these civil actions and denying her motions for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sewell v. Fidelity Nat’l Financial, Nos. 8:15-cv-03077-PWG; 8:15-cv-03392-PWG, 2016 WL 728012 (D. Md. Oct. 23 & Nov. 19, 2015; Jan. 5, Feb. 24, Mar. 22 & Mar. 24, 2016). The motions to strike the supplemental appendix and to seal are denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED